DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This action is in response to the preliminary amendment received on 1/25/21.  Claims 21-35 are pending in the application.  
Claims 21-35 are rejected on the ground of nonstatutory double patenting.
Claims 21-35 are rejected under 35 U.S.C. 112.
Claim(s) 21, 26, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weissman et al. (US 7,529,728).
Claims 22-25, 27-30, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman, and further in view of Bestgen et al. (US 8,386,463).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 21, 26, and 31, the limitation of “selecting a subset of the actual statistics”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user mentally deciding which data to analyze.
Similarly, the limitation of “computing, with a query tuning and processing device, synthetic statistics for the one or more tenants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a query tuning and processing device” language, “computing” in the context of this claim encompasses the user mentally determining statistics for a tenant.
The limitation of “determining, by the query tuning and processing device, one or more query plans”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a query tuning and processing device” language, “determining” in the context of this claim encompasses the user mentally deciding a plan for the query.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At step 2a, prong two, this judicial exception is not integrated into a practical application. Claims 26 and 31 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Additionally, the claim recites “retrieving actual statistics.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	With respect to “retrieving actual statistics”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 22-25, 27-30, and 32-35, the limitations are further defining the values used in the mental computation step, which has been discussed above.  These do not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-35 disclose “a query tuning and processing device” however, there is no definition provided for this term in the specification.
Claims 21, 26, and 31 disclose “computing, with a query tuning and processing device, synthetic statistics for the one or more tenants based on the actual statistical values and the data traits for the tenants based on a predetermined value associated with the subset of the actual statistics and the predetermined value corresponds to an exemplary value based on a historical association of the one or more data traits with a selected tenant of the one or more tenants.”  Here, the computing is done “based on” the actual statistical values and data traits.  The claims further state “based on a predetermined value associated with the subset of the actual statistics.”  It is unclear what is “based on” a predetermined value.  For purposes of examination, the “computing” will be interpreted as being further “based on a predetermined value associated with the subset of the actual statistics.”
Claims 21, 26, and 31 disclose “determining, by the query tuning and processing device, one or more query plans for optimally processing queries on behalf of the one or more tenants based for which the synthetic statics have been computed utilizing the synthetic statistics.”  It is unclear what the language “based for which” is intended to mean.  For purposes of examination, this will be interpreted as “for which.”
Claims 21, 26, and 31 recite the limitation "the synthetic statics" in the “determining” limitation.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8, 11, 13, 14, 17, and 18 of U.S. Patent No. 9,251,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims of the present application.

Present application
9,251,204
Claim 1: 
1.    A method comprising:
Claim 1: 
A computer-implemented method for tuning queries for a multi-tenant database system, the method comprising: 
retrieving actual statistics associated with data stored on at least one memory device having data associated with multiple tenants of multi-tenant database environment
retrieving actual statistics associated with data stored on one or more servers in the multi-tenant database system, wherein the data is associated with one or more tenants of the multi-tenant database system;
and the tenants have one or more data traits targeted for query optimization, wherein the actual statistics comprise actual statistical values associated with the one or more tenants;
selecting a subset of the actual statistics; 
selecting a subset of the actual statistics, wherein the subset of the actual statistics is related to tenants having a data trait targeted for optimization,

wherein a tenant having a data trait targeted for optimization has at least one of the following data traits: (1) a high volume of transactions, (2) a high number of transactions involving large file sizes, (3) a high number of resource-intensive transactions, (4) high utilization of a rarely-used column or table, or (5) high utilization of a rarely-used resource;
computing, with a query tuning and processing device, synthetic statistics for the one or more tenants based on the actual statistical values and the data traits for the tenants based on a predetermined value associated with the subset of the actual statistics and the predetermined value corresponds to an exemplary value based on a historical association of the one or more data traits with a selected tenant of the one or more tenants; and
determining, using one or more processors associated with the one or more servers, synthetic statistics based on the subset of the actual statistics, wherein the synthetic statistics are derived from the subset of actual statistics by modifying one or more aspects of the data based on a subset of the tenants of the multi-tenant database system, the subset of tenants having the data trait targeted for optimization, and then re- calculating statistical data to generate the synthetic statistics;

receiving an original query transmitted to the multi-tenant database system by a user associated with a tenant that has the data trait targeted for optimization, wherein the original query operates upon data associated with the tenant; and 
determining, by the query tuning and processing device, one or more query plans for optimally processing the one or more queries on behalf of the one or more tenants based for which the synthetic statics have been computed utilizing the synthetic statistics.
determining, using the processor, an optimal query plan based on the original query and the synthetic statistics.


Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,901,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims of the present application.

Present application
10,901,991
Claim 1: 
1.    A method comprising:
Claim 1: 
1.    A method comprising:
retrieving actual statistics associated with data stored on at least one memory device having data associated with multiple tenants of multi-tenant database environment and the tenants have one or more data traits targeted for query optimization,
retrieving, by a query tuning and processing device in a multi-tenant database environment, actual statistics associated with data stored on at least one memory device, wherein the data is associated with tenants in the multi-tenant database environment, wherein the tenants include one or more tenants having one or more data traits targeted for query optimization,

wherein a data trait includes at least one of: (1) a high volume of transactions, (2) a high number of transactions involving large file sizes, (3) a high number of resource-intensive transactions, (4) high utilization of a rarely-used column or table, or (5) high utilization of a rarely-used resource;
wherein the actual statistics comprise actual statistical values associated with the one or more tenants;
selecting a subset of the actual statistics; 
selecting, by the query tuning and processing device, a subset of the actual statistics based on a portion of the data associated with the one or more tenants, wherein the subset includes actual statistical values associated with the one or more tenants; 
computing, with a query tuning and processing device, synthetic statistics for the one or more tenants based on the actual statistical values and the data traits for the tenants based on a predetermined value associated with the subset of the actual statistics and the predetermined value corresponds to an exemplary value based on a historical association of the one or more data traits with a selected tenant of the one or more tenants; and
computing, by the query tuning and processing device, synthetic statistics for the one or more tenants based on the actual statistical values and the data traits such that a subset of the synthetic statistics is computed based on an predetermined value associated with the subset of the actual statistics, wherein the predetermined value corresponds to an exemplary value based on a historical association of a data trait with a tenant of the one or more tenants, wherein the tenant is regarded as an exemplary tenant based on the data trait; and

in response to receiving one or more queries from the one or more tenants, based on the synthetic statistics,
determining, by the query tuning and processing device, one or more query plans for optimally processing the one or more queries on behalf of the one or more tenants based for which the synthetic statics have been computed utilizing the synthetic statistics.
determining, by the query tuning and processing device, one or more query plans suitable for optimally processing the one or more queries on behalf of the one or more tenants.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 26, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weissman et al. (US 7,529,728).

With respect to claim 21, Weissman teaches a method comprising: 
retrieving actual statistics associated with data stored on at least one memory device having data associated with multiple tenants of multi-tenant database environment and the tenants have one or more data traits targeted for query optimization (Weissman, Col. 8 Li. 50-59, For each user in the system an approximate count of the number of rows (for each entity type that has a sharing model) that the user can see is tracked. This number of rows (as a percentage of the total number of entity rows for that organization) is used as a decision point in choosing between two different query paths. It has been determined empirically that users who can see most of the entity rows ( e.g., bosses) benefit from a certain query structure, whereas users who can see a small percentage of the entity rows (e.g., lower level employees) benefit from a different query structure. Examiner note: count of the number of rows is statistic, percentage of rows seen is data trait), wherein the actual statistics comprise actual statistical values associated with the one or more tenants (Weissman, Col. 9 Li. 20-28, In a preferred aspect, statistics and metadata are tracked for user and organization quotas. In some aspects, such information is tracked periodically ( e.g., on a scheduled basis-during off-peak hours, amortizing the work over multiple days), wherein the number of visible rows for each user is calculated exactly or approximately, or before every Nth query ( e.g., 25 every 10th query) by a user, that user's visibility is calculated explicitly and then that statistic is used until it is again calculated); 
selecting a subset of the actual statistics (Weissman, Col. 8 Li. 41-44, The optimizer preferably distinguishes between users that can see many rows in an organization ( e.g., bosses) versus users who can see very few rows ( e.g., lower level employees). Examiner note: select users that can see many rows or very few rows); 
computing, with a query tuning and processing device, synthetic statistics for the one or more tenants based on the actual statistical values and the data traits for the tenants (Weissman, Col. 9 Li. 10-19, In order to keep the statistics up to date it is important to track the percentage of rows that each and every user can see. Examiner Note: percentage of rows is synthetic statistic) based on a predetermined value associated with the subset of the actual statistics (Weissman, Col. 9 Li. 40-41, calculate the number of rows a user can see, approximately, is known. Namely, the role hierarchy metadata tables can be used in conjunction with the metadata table to determine the number of records owned by the user or his subordinates.) and the predetermined value corresponds to an exemplary value based on a historical association of the one or more data traits with a selected tenant of the one or more tenants (Weissman, Col. 9 Li. 20-32, In a preferred aspect, statistics and metadata are tracked for user and organization quotas. In some aspects, such information is tracked periodically ( e.g., on a scheduled basis-during off-peak hours, amortizing the work over multiple days), wherein the number of visible rows for each user is calculated exactly or approximately, or before every Nth query ( e.g., every 10th query) by a user, that user's visibility is calculated explicitly and then that statistic is used until it is again calculated (here it is assumed that users do not change very often from one strategy to another). In yet a further aspect, whenever an unconstrained query is run, the number of visible rows is remembered and that number is used until the user runs the next unconstrained query.); and 
determining, by the query tuning and processing device, one or more query plans for optimally processing queries on behalf of the one or more tenants based for which the synthetic statics have been computed utilizing the synthetic statistics (Weissman, Col. 8 Li. 52-55, This number of rows (as a percentage of the total number of entity rows for that organization) is used as a decision point in choosing between two different query paths. & Col. 10 Li. 1-53, determining paths for query plans for “boss” vs “lower level employee” based on their amount of rows seen).

	With respect to claim 28, the limitations are essentially the same as claim 21, in the form of a non-transitory computer readable medium having stored thereon instructions that, when executed by one or more processors coupled with a memory device, are configurable to cause the one or more processors to tune queries in a multi-tenant database environment (Weissman, Col. 5 Li. 14-21), and are rejected for the same reasons.

	With respect to claim 31, the limitations are essentially the same as claim 21, in the form of a system comprising: a memory device; one or more hardware processors coupled with the memory device (Weissman, Col. 5 Li. 4-21), and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25, 27-30, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman, and further in view of Bestgen et al. (US 8,386,463).

With respect to claim 22, Weissman teaches the method of claim 21, as discussed above.  Weissman doesn't expressly discuss wherein the synthetic statistics are further based on an average value associated with the subset of the actual statistics.
Bestgen teaches wherein the synthetic statistics (Bestgen, Col. 14 Li. 17-20 & Li. 29-31, The weighted score is intended as a relative measure of how "different" the selected partition is from the other partitions in the same database table, for purposes of generating optimized query execution strategies… W = F1(#indexes) + F2(change_time) + F3(partition_size); where F1, F2 and F3 are suitable functions.) are further based on an average value associated with the subset of the actual statistics (Bestgen, Col. 15 Li. 14-20, the F2 function compares the size of the selected partition with the average partition size of partitions in the table. Size is preferably determined as a relative measure, e.g., a deviation from a mean size (or some threshold above a mean size), and is only relevant if it is a positive deviation. The deviation may be multiplied by a suitable weighting coefficient to produce the F3 term.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Weissman in view of Bestgen because an unusually large partition might benefit from a special query execution strategy because searching it consumes a disproportionate amount of resource, so that any deviation from a typical data distribution or other characterizing parameter can have a magnified effect (Bestgen, Col. 15 Li. 9-13).

With respect to claim 23, Weissman in view of Bestgen teaches the method of claim 22 wherein the average value comprises a predetermined value representing an exemplary value based on a data trait of an exemplary tenant of the one or more tenants (Bestgen, Col. 15 Li. 9-20, an unusually large partition might benefit from a special query execution strategy because searching it consumes a disproportionate amount of resource, so that any deviation from a typical data distribution or other characterizing parameter can have a magnified effect.  The F2 function compares the size of the selected partition with the average partition size of partitions in the table. Size is preferably determined as a relative measure, e.g., a deviation from a mean size (or some threshold above a mean size), and is only relevant if it is a positive deviation. The deviation may be multiplied by a suitable weighting coefficient to produce the F3 term.).

With respect to claim 24, Weissman in view of Bestgen teaches the method of claim 23 wherein the exemplary value is computed based on multiple values comprising a highest value associated with the exemplary tenant having the data trait targeted for optimization (Weissman, Col. 9 Li. 21-29, number of visible rows is calculated before every Nth query. Examiner Note: this would include the highest value).

With respect to claim 25, Weissman in view of Bestgen teaches the method of claim 24 wherein the multiple values further comprise a lowest value associated with the exemplary tenant having the data trait targeted for optimization (Weissman, Col. 9 Li. 21-29, number of visible rows is calculated before every Nth query. Examiner Note: this would include the lowest value).

With respect to claims 27-30 and 32-35, the limitations are essentially the same as claims 22-25, and are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ngai et al. (US 2005/0086242) discusses collecting database performance statistics to identify problems and provide optimal access paths for clients (pa 0019 & 0022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169